Citation Nr: 0108229	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran was in a missing status from February 1943 to 
March 1945, had recognized guerrilla service from March to 
August 1945, and served in the Regular Philippine Army from 
September 1945 to May 1946.  He died in May 1964; the 
appellant in this claim is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the VA Manila Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death and DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  By July 1999 determination, the RO denied 
entitlement to nonservice-connected death pension benefits.  

In her October 1999 substantive appeal, the appellant 
requested a hearing before a Member of the Board at the RO.  
In July 2000, she indicated her desire to testify before a 
hearing officer at the RO in lieu of a travel Board hearing.  
In October 2000, she testified at an RO hearing, reiterating 
that she no longer wanted a travel Board hearing.  


FINDINGS OF FACT

1.  The veteran died in May 1964 at the age of 48; the 
immediate cause of his death was loss of blood due to gunshot 
wounds, and the antecedent causes were shock and hemorrhage.  

2.  At the time of his death, service connection was not in 
effect for any disability, nor did the veteran file a claim 
for VA benefits during his lifetime.

3.  The record contains no evidence, nor has the appellant 
argued, that even had the veteran brought a claim more than 
10 years prior to his death, he would have been entitled to 
receive a total disability rating for the 10 years 
immediately preceding his death, nor is any such evidence 
available.  

4.  The veteran was in a missing status from February 1943 to 
March 1945, had recognized guerrilla service from March to 
August 1945, and served in the Regular Philippine Army from 
September 1945 to May 1946.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.312 (2000).  

2.  The criteria for an award of DIC benefits are not met.  
38 U.S.C.A. §§ 1318, 5107 (West 1991); 38 C.F.R. § 3.22 
(1999), and as amended.

3.  The basic service eligibility requirements for VA death 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.3, 
3.8(b), 3.159(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain; it also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the appellant under the VCAA.  The 
record shows that the RO furnished her with a March 1999 
letter, a May 1999 rating decision, and July 1999 and October 
2000 Statements of the Case, all of which served to inform 
her of the evidence necessary to substantiate her claim, and 
of the evidence it had been successful in obtaining.  
Moreover, the Board notes that at the October 2000 hearing, 
the hearing officer clearly explained to the appellant the 
bases for the RO's adverse decisions.  

It is also noted that the appellant has not reported the 
existence of additional medical records, despite being 
advised to do so on several occasions.  In fact, the record 
indicates that no additional medical records are available.  
For example, in a certification received in October 2000, an 
individual who claimed to have been the veteran's physician 
in 1960 indicated that all of the veteran's treatment records 
had been "discarded away as waste materials" and were no 
longer available.  

Furthermore, the Board finds that a remand for a medical 
opinion in this case is not warranted.  Given the cause of 
the veteran's death (i.e., a gunshot wound sustained about 18 
years after service), it is inconceivable that any medical 
opinion could be obtained relating the cause of the veteran's 
death to his military service.  Moreover, in light of the 
lack of medical records, the Board finds that any medical 
opinion to the effect that the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, had he in fact brought 
a claim during his lifetime, would be speculative at best.  
Cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim). 

For all the foregoing reasons, the Board finds that the 
requirements regarding notice and duty to assist as provided 
for by the VCAA have been met and there is no reasonable 
possibility that additional assistance will aid the appellant 
in substantiating her claims.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of her claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
her.  Bernard v Brown, 4 Vet. App. 384 (1993).

I. Service connection for the cause of the veteran's death

A May 1946 Affidavit for Philippine Army Personnel indicates 
that the veteran incurred no wounds or illnesses during 
active service.

The Certificate of Death reflects that in May 1964, the 
veteran died at 48 years of age.  The immediate cause of his 
death was listed as loss of blood due to gunshot wounds; the 
antecedent cause of death was listed as shock and hemorrhage.  

In December 1998, the appellant submitted a formal 
application for DIC benefits.  In support of her claim, she 
submitted an October 2000 certification from a private 
physician to the effect that the veteran died in May 1964 as 
a result of shock and hemorrhage due to gunshot wounds.  

Also submitted by the appellant in October 2000 was a 
certificate from F. Calica, described as a private physician, 
who indicated that as far as his memory could serve him, the 
veteran had been his patient in the early part of 1960.  Dr. 
Calica indicated that the veteran had been diagnosed with a 
"complicated ailment he had been suffering as the result of 
his contracted illness or disease while on duty during the 
World War II when he was in active guerrilla duty."  In 
particular, he indicated that while treating the veteran, he 
had peptic ulcer disease, rheumatism, arthritis, an 
unspecified "pulmonary ailment", heart disease, and "other 
minor ailments."  Dr. Calica further indicated that he was 
"[s]ad to note, that my records pertaining to the treatment 
of [the veteran] have already been discarded away as waste 
materials."  

By May 1999 rating decision, the RO denied the appellant's 
claim.  She appealed the RO's determination, apparently 
arguing that she was entitled to VA benefits based on her 
husband's military service and her lack of financial 
resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).

Additionally, certain chronic diseases will be presumed to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307 even though there is no 
evidence of such disease during the period of service.  
Peptic ulcer disease, arthritis, tuberculosis, and 
cardiovascular disease which become manifested to a 
compensable degree within one year following a veteran's 
discharge from service may be presumed to have been incurred 
in service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.303, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

As set forth above, the undisputed facts of this case show 
that the veteran died in May 1964, approximately 18 years 
after his separation from service, as a result of gunshot 
wounds.  Under these facts, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted as he clearly died of causes unrelated to his 
period of service.  Moreover, as set forth above, the Board 
finds that there is no reasonable possibility that any 
further assistance by VA would aid the appellant in obtaining 
the evidence necessary to substantiate her claim.  In view of 
the foregoing, service connection for the cause of the 
veteran death must be denied.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.309 (2000).

II.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

The appellant has also claimed entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  She has advanced no specific 
theory of entitlement to this benefit.

38 U.S.C. 1318 authorizes payment of DIC benefits in cases 
where the veteran "was in receipt of or entitled to 
receive" compensation for a service-connected disability 
rated totally disabling for 10 years immediately preceding 
death or a period of five years from the date of discharge.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 CFR 3.22(a), (the implementing regulation for 
section 1318) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  As the 
interpretation of the regulation did not accurately reflect 
VA's intent in issuing the regulation, it was amended to 
ensure that it clearly expresses VA's interpretation of 
section 1318.  See 65 Fed. Reg. 3388 (effective Jan. 21, 
2000, to be codified at 38 C.F.R. § 3.22(a)).

In essence, the amended regulation establishes an 
interpretive rule reflecting that 38 U.S.C. 1318 authorizes 
payment of DIC only in cases where the veteran had, during 
his or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
Id.

In specific, the amended regulation provides that even though 
a veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse in the same manner as 
if the veteran's death were service-connected, if:  (1) the 
veteran's death was not the result of his or her own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death.  Id.

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  See 65 Fed. Reg. 3388, 3391 (2000) 
(codified at 38 C.F.R. § 3.22(b)).

In this case, the appellant would obviously not be entitled 
to DIC benefits under the amended regulation as there is no 
indication that the veteran ever filed a claim for VA 
benefits during his lifetime.  Even under the Court's 
"hypothetically entitled to receive" theory, entitlement to 
DIC benefits under section 1318 would not be warranted as 
there is absolutely no evidence of record to show that, even 
had the veteran brought a claim more than 10 years prior to 
his death, he would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor to DIC benefits under 
section 1318.  While Dr. Calica has recently claimed, from 
memory, that he treated the veteran in 1960 for several 
diseases which he felt were incurred in service, he was 
unable to provide details with respect to the severity of 
those disabilities.  Unfortunately, as Dr. Calica has pointed 
out, his records were destroyed and it appears that records 
are available from no other source.  In that regard, the 
Board also notes that the appellant has submitted no argument 
to the effect that the veteran's would have been entitled to 
a 100 percent rating in the 10 years before his death.  See 
Cole v. West, 13 Vet. App. 268 (1999) (holding that, as to a 
section 1318 hypothetically "entitled to receive" theory, a 
claimant must set forth how, based on the evidence in the 
veteran's claims file, or under VA's control, at the time of 
the veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death).  

Based on the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted.  
Moreover, in the absence of any medical records, as set forth 
above, the Board finds that there is no reasonable 
possibility that any further assistance by VA would aid the 
appellant in obtaining the evidence necessary to substantiate 
her claim.  

III.  Entitlement to nonservice-connected death pension 
benefits.

Finally, the appellant has claimed entitlement to nonservice-
connected death pension benefits, based on her husband's 
military service.  As set forth above, the service department 
has certified that he was in a missing status from February 
1943 to March 1945, had recognized guerrilla service from 
March to August 1945, and served in the Regular Philippine 
Army from September 1945 to May 1946.  The appellant does not 
dispute these findings.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include disability and death pension benefits authorized by 
chapter 15, title 38 of the U.S. Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, DIC, or burial benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

In this case, none of the material submitted by and on behalf 
of the appellant is sufficient to prove qualifying service on 
the part of her husband.  Thus, VA is bound by the 
certification of the service department which shows that her 
husband did not have the requisite military service to 
entitle her to nonservice-connected death pension benefits, 
regardless of her financial need.  The U.S. Court of Appeals 
for Veterans Claim has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).

As the appellant's husband did not have the requisite service 
to qualify her for VA death benefits, her claim is denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Where the law is 
dispositive, as here, the appellant's claim must be denied 
due to an absence of legal entitlement.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.

Entitlement to VA nonservice-connected death pension benefits 
is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


